Citation Nr: 1015023	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1987 to 
June 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied entitlement to service 
connection for bilateral knee and foot conditions.  

The Veteran testified at a Board video-conference hearing 
before the undersigned Veteran's Law Judge in March 2009.  A 
transcript of the hearing is of record.  

In April 2009 the Board remanded the Veteran's current claims 
for additional development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a 
finding that the bilateral knee disability is related to 
service, directly or presumptively.  

2.  A preponderance of the competent evidence is against a 
finding that the bilateral foot disability was aggravated by 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 
1112, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a bilateral foot 
disability have not been met.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 
(2009); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004, December 2004, April 2005, and 
December 2005, and post-adjudication notice by letter dated 
in April 2006.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim, and; Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the a Veteran 
medical examination regarding the nature and etiology of his 
claimed foot and knee disabilities, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

A.  Bilateral Knees

The Veteran seeks service connection for a bilateral knee 
disability.  At his March 2009 hearing the Veteran testified 
that his knees hurt during service when he had to climb steep 
ladders and stairways on his ship, and carry heavy loads to 
his work sites.  He testified that he did not receive 
treatment for his knees during service, but that he currently 
uses a brace or cane for his knees and that they have hurt 
him from service until the present time.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current bilateral knee disability.  A VA 
examination was conducted in June 2009, and following a 
physical examination and medical imaging, a diagnosis of 
tricompartmental degenerative findings was given. 

STRs do not show treatment for, or complaints of, knee pain 
or conditions during service.  Physical examination during 
the Veteran's June 1990 separation examination notes that his 
lower extremities were normal.  However, the Veteran 
indicated that he experienced pain in both his knees during 
service, and that this pain has continued to the present 
time.  The Board also finds this testimony to be credible.  
The Veteran is competent to report symptoms, including pain, 
and a continuity of such symptoms since service.  Duenas v. 
Principi, 18 Vet. App. 512; Charles v. Principi, 16 Vet. App. 
370 (2002) (finding a Veteran competent to testify to 
symptomatology capable of lay observation).  

As the record shows a current bilateral knee disability and 
in-service knee pain, the determinative issue is whether 
these are related.

A VA examination was conducted in June 2009, and the examiner 
noted that the Veteran's claim file was reviewed.  The 
Veteran reported both knees hurt.  Following a physical 
examination and medical imaging, a diagnosis of 
tricompartmental degenerative findings was given.  The 
examiner opined that tricompartmental degenerative findings 
of the knee are not due to, or a result of, service.  The 
rationale provided for this opinion was that the Veteran 
weighed 200 pounds at the time of discharge and presently 
weighs 352 pounds with uncontrolled diabetes.  The examiner 
noted that uncontrolled weight gain and diabetes with high 
blood sugars can contribute to bilateral knee pain and the 
degenerative findings.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his bilateral knee 
disability was incurred in service.  His factual recitation 
as to knee pain during and after service is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis or etiology of his 
claimed bilateral knee disability, and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the VA medical professional who 
examined him, reviewed the medical evidence of record, and 
determined the etiology of the Veteran's claimed bilateral 
knee disability was his post-service weight gain of 150 pound 
and his uncontrolled diabetes, and was not related to 
service.  See Jandreau, 492 F.3d at 1372.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The first contemporaneous medical evidence of arthritis is 
well after the one-year presumptive period from discharge 
from service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for a 
bilateral knee disability; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert, 1 Vet. 
App. at 57-58.

B.  Bilateral Foot Disability

The Veteran seeks service connection for a bilateral foot 
disability.  At his March 2009 hearing the Veteran testified 
that he started having problems with his bilateral feet in 
boot camp, but his company commanders told him to suck it up 
and blamed his foot problems on the his weight (The Board 
notes that the Veteran was considerably lighter during 
service than his present 352 pounds).  Currently, the Veteran 
uses inserts for his shoes.  

The Veteran currently has a bilateral foot disability.  A 
June 2009 VA examination report notes that, following a 
physical examination, the Veteran was given a diagnosis of 
pre-existing mild bilateral hallux valgus; bunions and flat 
feet not found.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's March 1987 entrance examination notes that 
clinical evaluation of the Veteran's feet revealed that they 
were abnormal and that he had mild bilateral hallux valgus 
and mild asymptomatic pes planus.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary' s burden to rebut the 
presumption of aggravation in service.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The determinative issue is whether the Veteran's pre-existing 
foot disability was aggravated by service.  
 
STRs do not show treatment for, or complaints of, foot pain 
or conditions during service.  However, the Veteran indicated 
that he had problems with his bilateral feet in boot camp.  
The Board accepts his statements as credible.  The Veteran is 
competent to report symptoms, including pain.  Duenas v. 
Principi, 18 Vet. App. 512; Charles v. Principi, 16 Vet. App. 
370 (2002) (finding a Veteran competent to testify to 
symptomatology capable of lay observation).  

A VA examination was conducted in June 2009, and the examiner 
noted a review of the Veteran's claim file.  The Veteran 
reported both feet hurt.  Following a physical examination, 
the examiner opined that the Veteran's mild bilateral hallux 
valgus was not permanently aggravated by service.  The 
rationale for this opinion is that the Veteran's pre-existing 
bilateral hallux valgus is currently only mild (12 degrees).  

The negative evidence in this case outweighs the positive. 
The Veteran genuinely believes that his bilateral foot 
disability was aggravated by service.  His factual recitation 
as to foot pain during and after service is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the extent of his current bilateral 
foot disability, and his views are of no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the opinion provided 
by the VA medical professional who reviewed the medical 
evidence of record, examined the Veteran, and found that the 
Veteran's pre-existing bilateral foot disability was not 
aggravated by service.  See Jandreau, 492 F.3d at 1372.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claim for a 
bilateral foot disability; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


